NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MELISSA KENNEDY, AS NEXT FRIEND FOR,
MICHAEL DAN KENNEDY, `
Petitioners-Appellants,

V.

SECRETARY OF HEALTH AND HUMAN
SERVICES,
Respondent-Appellee.

2011-5106

Appeal from the United States C0urt of Federal
Claims in case no. 90-\/'\/'-1009, Judge Francis M. Allegra.

ON MOTION

ORDER

Upon consideration of Melissa Kennedy’s motion to
file a corrected appendix,

IT IS ORDERED THAT:

The motion is granted.

KENNEDY v. us 2
FOR THE CoURT

 1 1  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Andrew D. Downing, Esq.
Michael P. Milmoe, Esq.

325

F|LED
PPeALs Fon
"%%%‘i%B-&‘§it@mnun

JUN 1 1 2012
JANHc)nBALv
amax